Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): March 21, 2011 Quest Diagnostics Incorporated (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of Incorporation) 001-12215 16-1387862 (Commission File Number) (I.R.S. Employer Identification No.) Three Giralda Farms Madison, NJ 07940 (Address of principal executive offices) (Zip Code) (973) 520-2700 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation the registrant under any of the following provisions ( see General Instruction a.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On March 24, 2011, Quest Diagnostics Incorporated (the Company) issued $300,000,000 aggregate principal amount of 3.200% Senior Notes due 2016 (the 2016 Notes), $550,000,000 aggregate principal amount of 4.700% Senior Notes due 2021 (the 2021 Notes), $200,000,000 aggregate principal amount of 5.750% Senior Notes due 2040 (the 2040 Notes), and $200,000,000 aggregate principal amount of Floating Rate Senior Notes due 2014 (the Floating Rate Notes). The 2040 Notes constitute a further issuance of the $250,000,000 aggregate principal amount of 5.750% Senior Notes due 2040 issued by the Company on November 17, 2009. The Company will pay interest on the 2016 Notes and the 2021 Notes on April 1 and October 1 of each year, beginning on October 1, 2011. The Company will pay interest on the 2040 Notes on January 30 and July 30 of each year, beginning July 30, 2011. The Company will pay interest on the Floating Rate Notes on March 24, June 24, September 24 and December 24 of each year, beginning June 24, 2011. The 2016 Notes will mature on April 1, 2016. The 2021 Notes will mature on April 1, 2021. The 2040 Notes will mature on January 30, 2040. The Floating Rate Notes will mature on March 24, 2014. The Notes will be the senior unsecured obligations of the Company and will rank equally with the Companys other and future senior unsecured obligations. Each guarantee will be a senior unsecured obligation of the guarantor issuing such guarantee and will rank equally with other existing and future senior unsecured obligations of such guarantor. The Notes will not be entitled to the benefit of any sinking fund. The Notes were issued pursuant to an indenture dated as of June 27, 2001 among the Company, the guarantors (as defined therein) and The Bank of New York Mellon, as trustee (the Trustee), as supplemented by the first through thirteenth supplemental indentures of various dates, among the Company, the Trustee, and the subsidiary guarantors party thereto and as further supplemented by a fourteenth supplemental indenture dated March 24, 2011 (collectively, the Indenture) among the Company, the Trustee and the subsidiary guarantors party thereto. The Indenture contains covenants that, among other things, will limit the ability of the Company and the guarantors to create certain liens; enter into certain sale and leaseback transactions; consolidate, merge or transfer all or substantially all of the Companys assets and the assets of the Companys subsidiaries on a consolidated basis; incur indebtedness of non-guarantor subsidiaries; and make restricted payments to certain non-guarantor subsidiaries. The Indenture provides for customary events of default. Upon a change of control triggering event (as defined in the Indenture), the Company will be required to make an offer to purchase the Notes at a price equal to 101% of their principal amount plus accrued and unpaid interest to the date of repurchase. The foregoing description of the Indenture does not purport to be complete and is qualified in its entirety by reference to the text of the applicable agreements, each of which is included as an exhibit to this Current Report on Form 8-K and incorporated by reference herein. A copy of the opinion of Shearman & Sterling LLP, counsel to the Company, relating to the legality of the Notes is filed as Exhibit 5.1 to this Report. Item 8.01 Other Events On March 21, 2011, Quest Diagnostics Incorporated (the Company) issued a press release announcing a proposed senior notes offering. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated by reference into this Current Report on Form 8-K. On March 21, 2011, the Company entered into an underwriting agreement (the Underwriting Agreement) with Morgan Stanley & Co. Incorporated, Goldman, Sachs & Co., RBS Securities Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC on behalf of themselves and the other underwriters named therein. The Underwriting Agreement is attached to this Current Report on Form 8-K as Exhibit 1.1 and is incorporated by reference into this
